          Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 1 of 36



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


    DEREK M. WILLIAMS,

                                Plaintiff,
           v.
                                                                   OPINION and ORDER
    GARY BOUGHTON, TRINA KROENING-SKIME,
    DAVID EWING, DANIEL GOFF,                                           18-cv-934-jdp
    LAURIE NEUROTH, WAYNE PRIMMER,
    and STEVEN MEYER,

                                Defendants.1


         Pro se plaintiff Derek M. Williams is a Muslim prisoner who was incarcerated at

Wisconsin Secure Program Facility (WSPF) during the events relevant to this case. He alleges

that during his time there, WSPF officials burdened his religious practice in various ways,

retaliated against him for complaining, and subjected him to unconstitutional conditions of

confinement. I granted him leave to proceed on First, Eighth, and Fourteenth Amendment

claims, as well as claims under the Religious Land Use and Institutionalized Persons Act

(RLUIPA).

         Defendants move for summary judgment on all of Williams’s claims. Dkt. 25. I will

grant the motion in part and deny it in part. Williams has provided evidence from which a

reasonable jury could find that defendant Wayne Primmer violated Williams’s First and

Fourteenth Amendment rights by intentionally refusing to allow him to attend WSPF’s Eid al-

Fitr celebration in 2018. But no reasonable jury could find in Williams’s favor on the various




1
    I have updated the caption to reflect defendants’ names as indicated in their submissions.
          Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 2 of 36



other claims he brings, so I will dismiss them from the case. Williams’s case will proceed to trial

on his claims against Primmer only.



                                            ANALYSIS

          Williams is proceeding on claims related to eight specific incidents or practices that he

alleged violated his rights:

                 1. WSPF officials’ refusal to allow Williams to sign up for
                    Ramadan meal bags in 2017;

                 2. Late delivery of Ramadan meal bags in 2018;

                 3. Caloric deficiencies in Ramadan meal bags in 2018;

                 4. Failure to provide Muslim worship leaders or to allow Muslim
                    inmates to serve in their absence;

                 5. WSPF’s prohibition on bringing personal             Qurans    to
                    congregate religious services;

                 6. The failure to send inmates on Williams’s unit to WSPF’s Eid
                    al-Fitr service in 2018;

                 7. The decision to hold a Muslim religious service in a hot gym
                    during a heat advisory; and

                 8. WSPF’s failure to plan a religious service in honor of Eid al-
                    Adha in 2018.

          Based on these eight incidents or practices, I granted Williams leave to proceed on First

Amendment free-exercise claims, First Amendment retaliation claims, Fourteenth Amendment

equal-protection claims, Eighth Amendment conditions-of-confinement claims, and RLUIPA

claims.

          Williams contends that defendants failed to challenge and therefore waived any defense

to his claims based on (1) the cancellation of a Taleem study group on March 2, 2018, due to

the lack of an available volunteer; and (2) the late arrival of Williams and other inmates on his

                                                  2
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 3 of 36



unit to the Friday service held on July 6, 2018. But defendants responded to Williams’s

allegations about WSPF’s failure to provide Muslim volunteers to lead religious services, which

includes the cancellation of the March 2, 2018 Taleem study group. And I didn’t permit

Williams to proceed on claims based on the delayed attendance at the July 6, 2018 service

because he didn’t identify the officials responsible for that delay in his complaint. See Dkt. 11,

at 12. I conclude that defendants have not waived any objection to Williams’s claims.

       Williams concedes the claims arising out of the institution’s failure to plan a service in

honor of Eid al-Adha, see Dkt. 41, at 2, so I will dismiss those claims (individual-capacity free-

exercise and equal-protection claims against defendant Daniel Goff; and official-capacity free-

exercise, equal protection, and RLUIPA claims against defendant Trina Kroening-Skime) from

the case. That leaves the claims arising out of the other seven incidents and practices, which I

address in turn.

A. Denial of Williams’s request for Ramadan meal bags in 2017

       I granted Williams leave to proceed on individual-capacity First Amendment free-

exercise claims against defendants David Ewing and Trina Kroening-Skime and a parallel

RLUIPA claim for injunctive relief against Kroening-Skime based on Williams’s allegation that

they refused to add him to the list of inmates slated to receive the Ramadan meal

accommodation in 2017. For the reasons explained below, Ewing and Kroening-Skime are

entitled to summary judgment on these claims.

       1. Facts

       During Ramadan, observant Muslims fast from sunrise to sunset. WSPF’s Food Services

department prepares meal bags that are delivered to inmates to consumer after sunset and

before sunrise every day of Ramadan. Fasting inmates are provided two meal bags during non-


                                                3
           Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 4 of 36



fasting hours which together provide one day’s worth of food. Inmates must sign up in advance

for Ramadan meals by submitting a request to their institution’s chaplain. Department of Adult

Institutions (DAI) Policy and Procedure 309.61.03 governs how facilities administer religious

diets: inmates must request an accommodation at least 60 days before the first meal in the

special period. This policy applies not only to Ramadan, but to any religious special meal or

fasting.

       In 2017, Ramadan started on May 26, 2017, so the deadline for signing up for meal

bags fell on March 28, 2017. Until May 11, 2017, Williams was housed at Green Bay

Correctional Institution (GBCI), so to get on the Ramadan list, Williams needed to submit a

request to the chaplain at GBCI. Williams asserts that because he was transferred to a new

prison within 60 days of Ramadan, the sign-up deadline didn’t apply to him. See Dkt. 53, ¶ 26.

But the language of DAI Policy 309.61.03 makes clear that such exceptions are permitted only

if (1) an inmate was “initially received into DAI custody within 60 days prior to the observance

start date,” or (2) the inmate submits a request “within five business days of transfer between

facilities; and [the] Chaplain/designee is able to confirm the inmate requested accommodation

in a timely manner at the prior facility.” Dkt. 28-3, at 5.

       For the last five days of the signup period, Williams was either in restraints or on

observation status, which he says prevented him from signing up before the March 28 deadline.

Defendants dispute that these circumstances precluded Williams from signing up by the

deadline: they contend that Williams could have signed up earlier, or he could have asked an

officer during rounds to pass along Williams’s sign-up request to the GBCI chaplain. See

Dkt. 53, ¶ 57. Regardless, it’s undisputed that Williams did not sign up for Ramadan meals by

the deadline.


                                                4
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 5 of 36



       On May 11, 2017—44 days after the sign-up deadline and 15 days before the start of

Ramadan—Williams was transferred from GBCI to WSPF. Shortly after his arrival, Williams

sent WSPF’s then-chaplain, defendant Ewing, a sign-up request. Ewing contacted GBCI’s

chaplain and learned that Williams hadn’t signed up for Ramadan that year, so Ewing denied

Williams’s request. Williams appealed to Kroening-Skime, WSPF’s correction programs

supervisor, but she likewise rejected his request as untimely. As a result, Williams did not

receive the meal accommodation in 2017.

       Defendants contend that despite not receiving Ramadan meal accommodation,

Williams could have still participated in Ramadan by electing to individually fast in his cell

and supplement his diet with canteen purchases. Williams disputes that supplementing his diet

with canteen purchases would have been sufficient to allow him to fast. See Dkt. 53, ¶ 33.

       2. RLUIPA claim

       I will start with Williams’s RLUIPA claim for injunctive relief, because RLUIPA

provides broader protection for religious liberty than does the First Amendment. See Holt v.

Hobbs, 574 U.S. 352 (2015). That means that if Williams’s RLUIPA claim fails, his free-exercise

claims under the First Amendment would likewise fail. See Tanksley v. Litscher, No. 15-cv-126-

jdp, 2017 WL 3503377, at *3 (W.D. Wis. Aug. 15, 2017). Williams has been transferred from

WSPF since filing this lawsuit, but the 60-day Ramadan-meal sign-up deadline applies to all

Wisconsin prisons, so his claim for injunctive relief is not moot.

       RLUIPA prohibits prison officials from “impos[ing] a substantial burden on the

religious exercise” of an inmate “unless the government demonstrates that imposition of the

burden on that person . . . is the least restrictive means of furthering [a] compelling government

interest.” 42 U.S.C. § 2000cc-1(a); see also Grayson v. Schuler, 666 F.3d 450, 451 (7th Cir.


                                                5
        Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 6 of 36



2012). To prove a RLUIPA claim, the plaintiff has the initial burden to show that he has a

sincere religious belief. Holt, 574 U.S. at 360–61. The parties do not dispute that Williams has

a sincere belief that fasting during Ramadan is a practice required by his faith. Williams also

has the burden to show that DOC’s policies substantially burden his religious exercise. See Koger

v. Bryan, 523 F.3d 789, 796 (7th Cir. 2008). And for purposes of summary judgment,

defendants don’t dispute that Williams’s religious exercise was substantially burdened by the

denial of Ramadan meal bags.

        Williams has established a prima facie case under RLUIPA, so the burden is on

defendants to show that their rules are the least restrictive means of furthering a compelling

governmental interest. Id. Defendants contend that the 60-day sign-up deadline serves the

DOC’s compelling interests in orderly prison administration and cost control. They provide a

detailed account of the considerable advanced planning that goes into ordering food and

preparing meals for the 23,000 inmates in their custody, and of the three-month-long process

of preparing for the Ramadan meal accommodation specifically. See Dkt. 53, ¶¶ 35–51. They

say that allowing inmates to sign up late for Ramadan would “wreak havoc on the process of

preparing for Ramadan meals because Food Service would not be able to plan accordingly to

meet the food production needs for both the general menu and Ramadan participants.” Id.

¶ 52.

        Williams doesn’t dispute that the 60-day deadline is necessary to enable Food Services

to adjust the quantities and types of food it orders to meet inmates’ needs during Ramadan.

Dkt. 53, ¶ 34. Instead, he contends that subjecting him to that deadline is unlawful. He argues

that he was justified in missing the sign-up deadline in 2017 because he was suffering from

unrelated mental health issues that caused him to be in restraints or under observation, which


                                               6
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 7 of 36



meant that he was unable to submit a written request to the chaplain. But that doesn’t explain

why he didn’t try to sign up further in advance of the deadline (before his mental health crisis),

why he didn’t ask the officers he came into contact with while in observation to communicate

his request to the chaplain, or why he waited another 44 days after the deadline to lodge his

request. Williams says that the institution is capable of making exceptions, and that the impact

of a few late sign-ups wouldn’t make a difference to WSPF’s multi-million-dollar budget. But

if the institution were to make an exception for Williams, it would have no basis to deny the

exception to other inmates. The cumulative effect of late sign-ups would undermine the

institution’s ability to plan for Ramadan and other religious observances.

       Citing the Court of Appeals for the Seventh Circuit’s opinion in Conyers v. Abitz,

Williams notes that prison officials may not simply rest on the “rigid and unsupported

assumption that a sign-up deadline like the one imposed is a reasonable administrative

requirement under any circumstances.” Dkt. 41, at 3 (citing 416 F.3d 580, 585 (7th Cir.

2005)). This is an accurate statement of law, but it doesn’t reflect the situation in this case. In

Conyers, the defendants’ evidence in support of the sign-up deadline was “too poorly developed

to support a decision in their favor.” 416 F.3d at 585. Here, by contrast defendants have

developed substantial evidence that the sign-up deadline is critical to the DOC’s ability to

provide religious meal accommodations in the first place.

       In a case I decided earlier this year involving nearly identical facts, I held that the 60-

day sign-up deadline does not violate RLUIPA: “[P]rison officials need a reasonably firm

deadline, because they would not be able to accommodate a large number of late requests. After

all, a late request to be placed on the Ramadan list is a late request for 60 special meals.”

Dangerfield v. Ewing, No. 18-cv-737-jdp, 2020 WL 94758, at *4 (W.D. Wis. Jan. 8, 2020)


                                                7
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 8 of 36



(citation omitted).2 Here, as in Dangerfield, the undisputed evidence shows that the 60-day

deadline is the least restrictive means of achieving the DOC’s compelling interests. So I will

grant summary judgment to defendants on the RLUIPA claim arising out of the denial of

Williams’s request for the Ramadan meal bags in 2017.

       3. First Amendment free-exercise claim

        In addition to his RLUIPA claim, Williams brings First Amendment free-exercise claims

for damages against defendants Ewing and Kroening-Skime based on the denial of Ramadan

meal bags in 2017. To survive a motion for summary judgment on his free-exercise claim,

Williams must “submit evidence from which a jury could reasonably find that the defendants

personally and unjustifiably placed a substantial burden on his religious practices.” Neely-Bey

Tarik-El v. Conley, 912 F.3d 989, 1003 (7th Cir. 2019) (citation omitted). A substantial burden

is one that “put[s] substantial pressure on an adherent to modify his behavior and to violate

his beliefs.” Thomas v. Review Bd., 450 U.S. 707, 718 (1981). In the prison context, such a

burden is justified if it is “reasonably related to a legitimate penological interest.” Thompson v.

Holm, 809 F.3d 376, 379 (7th Cir. 2016) (citing Turner v. Safley, 482 U.S. 78, 89–91 (1987)).

       Here, Williams’s free-exercise claim fails for the same reasons as his RLUIPA claim: the

60-day deadline is reasonably related to the state’s interest in having enough time to plan,

budget for, and prepare religious meals. Even if defendants had failed to make this showing, I




2
  Williams argues that I held the 60-day sign-up deadline unconstitutional in Brim v. Donovan,
No. 15-cv-658-jdp, 2017 WL 3972519 (W.D. Wis. Sept. 7, 2017), but that is not accurate. I
denied defendants’ motion for summary judgment in that case because there was a factual
dispute about whether Brim had missed the 60-day deadline and because defendants hadn’t
provided evidence showing a valid, rational connection between the 60-day deadline and the
institution’s needs. See id. at *8. I didn’t deem the deadline unconstitutional, nor did I rule out
the possibility that the DOC might make the requisite evidentiary showing in future cases.


                                                8
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 9 of 36



would nonetheless grant them summary judgment under the doctrine of qualified immunity.

That doctrine shields officials from civil liability so long as their conduct “does not violate

clearly established statutory or constitutional rights of which a reasonable person would have

known.” Mullenix v. Luna, --- U.S. ----, 136 S. Ct. 305, 308 (2015) (internal quotation omitted).

A clearly established right is one that is sufficiently clear such “that every reasonable official

would have understood that what he is doing violates that right.” Reichle v. Howards, 566 U.S.

658, 664 (2012). In other words, “existing precedent must have placed the statutory or

constitutional question beyond debate.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).

       Williams bears the burden of demonstrating that his rights were clearly established to

overcome qualified immunity. See Hernandez ex rel. Hernandez v. Foster, 657 F.3d 463, 473 (7th

Cir. 2011). He does not identify a Supreme Court or Seventh Circuit Court of Appeals case

that clearly establishes that denying an inmate’s untimely request for special religious meals

violates the First Amendment’s free-exercise clause. And I have concluded in other decisions

that no such cases exist. See Lee v. Ewing, No. 18-cv-370, 2019 WL 4737057, at *8 (W.D. Wis.

Sept. 27, 2019). So I will grant defendants’ motion for summary judgment on Williams’s free-

exercise claim about the denial of his request for Ramadan meal bags in 2017.

B. Timing of Ramadan meals in 2018

       Williams was able to sign up for Ramadan meal bags in 2018, but he alleges that those

meal bags were routinely delivered late so that he and other inmates were given only minutes

to eat prior to the start of the fast, or were left waiting for food long after the end of the fast.

Based on these allegations, I granted Williams leave to proceed on claims against Ewing,

Kroening-Skine, and Laurie Neuroth (WSPF’s food services manager during the period in

question) on claims under: (1) RLUIPA; (2) the First Amendment; and (3) the Eighth


                                                 9
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 10 of 36



Amendment, as well as parallel official-capacity claims for injunctive relief against Kroening-

Skine. Because the undisputed facts show that the Ramadan meal delivery times did not

substantially burden Williams’s religious practice or pose an objectively serious risk of harm to

him, I will grant summary judgment to defendants and dismiss these claims.

       1. Facts

       In 2018, Ramadan started on May 16 and ended on June 14. Over the course of the

month, the start and end times of the fast varied—as the days grew longer, the fast started

earlier in the morning and broke later in the evening. Defendants provide a chart listing the

meal delivery times in 2018 (as reflected in the unit logbook) relative to the fast start and end

times. See Dkt. 53, ¶ 65.

           a. Morning meal bags

       According to the chart, on all but two mornings (for which delivery times aren’t clear

because they weren’t noted in the unit logbook), morning meal bags were delivered to inmates

at least 20 minutes before the start of the fast, which is the minimum amount of time WSPF

gives inmates to eat general fare meals. On average, meals were delivered to the unit 47 minutes

prior to the start of the fast, with the earliest deliveries arriving more than an hour in advance

and the shortest arriving with 30 minutes to spare. Defendants say that it generally takes less

than ten minutes to pass out Ramadan meal bags because few inmates receive them. Id. ¶ 67.

Williams disputes this and says that it actually takes “twice as long,” id., but he doesn’t dispute

that he had at least 20 minutes to eat his morning meal bag prior to the start of the fast each

morning. Id. ¶ 64.




                                                10
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 11 of 36



           b. Evening meal bags

       For evening meal bags, the chart contains delivery time data for 21 of the 30 days of

Ramadan. (On the other nine days, staff failed to record the time that the meal delivery began.)

The chart indicates that on 11 of those 21 days, evening meal bags were delivered more than

ten minutes before the fast ended, meaning that every inmate would have received his evening

meal prior to the fast breaking. The meal bags arrived within ten minutes of the end of the fast

on six of the remaining ten days, and within 25 minutes of the end of the fast on three days.

There was only one day on which inmates received their Ramadan meals substantially later; on

May 28, 2018, the meal bags weren’t delivered until more than an hour after sundown due to

staffing and kitchen issues.

       Williams doesn’t appear to dispute the accuracy of the evening meal bag delivery times

reflected on defendants’ chart, but he argues that it should be assumed that the meal bag

deliveries occurred late on the nine dates for which no time entries are reflected in the logbook.

Id. ¶ 70. By that metric, he asserts that meal bags were brought “well after the time of fasting

ending” on nearly two-thirds of the nights of Ramadan. Id.

       2. RLUIPA and First Amendment free-exercise claims

       Defendants contend that the delivery times of the Ramadan meals in 2018 did not

place a substantial burden on Williams’s practice of Ramadan for purposes of RLUIPA or the

First Amendment. A substantial burden is one that “put[s] substantial pressure on an adherent

to modify his behavior and to violate his beliefs.” Thompson, 809 F.3d at 379 (citations

omitted). Williams doesn’t explain in his brief or his supporting materials how these meal

delivery times exerted pressure on him to modify his religious practice, and the evidence

indicates that the meal delivery times posed, at most, a mild inconvenience for Williams.


                                               11
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 12 of 36



       Williams always had at least 20 minutes to eat his morning meal bag prior to the start

of the fast, which is the amount of time that inmates receiving general fare meals are given to

eat. Williams doesn’t argue that his religious practice is substantially burdened by having the

same amount of time to eat as inmates do under ordinary circumstances. So defendants are

entitled to summary judgment on the RLUIPA and First Amendment claims arising out of the

morning meal bag deliveries.

       As for evening meals, Williams correctly notes that sometimes the evening meal bags

arrived after the end of the fast. But Williams doesn’t explain how this burdened his religious

practice; indeed, he doesn’t even allege that he experienced additional hunger as a result of

these delays. The week before Ramadan began, Williams made substantial food purchases from

WSPF’s canteen. See Dkt. 53, ¶ 71 (no dispute that on May 15, 2018, Williams purchased

seven packs of chili ramen, two packs of instant white rice, two packs of chocolate chip cookies,

barbeque sauce, two bags of barbeque chips, two bags of Doritos, four packets of horseradish,

two cans of chili with beans, two packs of twin beef sticks, a box of swiss rolls, and two jalapeno

cheese bars). He made similar food purchases over the subsequent weeks of Ramadan. Id. ¶ 72.

If Williams’s evening meal bag didn’t arrive promptly on or before the end of the fast, he had

canteen items to break his fast with.

       Williams’s argument appears to be that WSPF had an obligation to precisely align the

delivery of his meal bag with the end of the fast, but that is not what the law requires. WSPF’s

obligation under RLUIPA and the First Amendment was to ensure that Williams’s religious

practice wasn’t substantially burdened in the absence of a compelling or legitimate government

interest. Mere inconvenience—such as not having one’s meal bag the minute the fast ends—

isn’t a substantial burden, especially when an inmate has plenty of his own food items available.


                                                12
      Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 13 of 36



See Vision Church v. Vill. of Long Grove, 468 F.3d 975, 999 (7th Cir. 2006) (“a burden must be

more than a mere inconvenience to rise to the level of a constitutional injury”). So defendants

are also entitled to summary judgment on the RLUIPA and First Amendment claims arising

out of the evening meal bag deliveries.

       3. Eighth Amendment conditions-of-confinement claims

       These same facts show that defendants are entitled to summary judgment on Williams’s

Eighth Amendment conditions-of-confinement claims arising out of the timing of the 2018

Ramadan bag meal deliveries. The Eighth Amendment guarantees inmates the “minimal

civilized measure of life’s necessities,” Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008),

including a diet with adequate nutrition. Mays v. Springborn, 575 F.3d 643, 648 (7th Cir. 2009).

To show that a prison has denied the minimal civilized measure of life’s necessities, an inmate

needs evidence that he faced an objectively serious risk of harm and that officials knew about

it and could have prevented it but did not. Id. Here, Williams has shown no objectively serious

risk of harm arising out of the timing of the Ramadan meal bag deliveries. Williams hasn’t

produced evidence that even he went hungry as a result of the delayed deliveries, let alone that

the delays posed an objectively serious risk of harm. I will grant summary judgment to

defendants on Williams’s Eighth Amendment claims.

C. Caloric content of Ramadan meals in 2018

       In addition to challenging the timing of the deliveries of the Ramadan meal bags in

2018, Williams alleged that those bags contained fewer calories than what was listed on the

menu and what was provided in the general fare meals. Based on these allegations, I allowed

Williams to proceed on individual-capacity claims against Ewing, Kroening-Skime, and

Neuroth under (1) the First Amendment Free Exercise Clause; (2) the Eighth Amendment; and


                                              13
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 14 of 36



(3) the Fourteenth Amendment’s Equal Protection Clause, as well as official-capacity claims

against Kroening-Skime under all three constitutional theories. At summary judgment, the

evidence shows that defendants violated none of these constitutional provisions, so I will grant

defendants’ motion and dismiss these claims.

       1. Facts

       During Ramadan, the DOC modifies the menu so that participating inmates receive

two meals for the day instead of three. In 2018, Neuroth was responsible for creating the menu

for Ramadan meals at WSPF. Per the DOC’s diet manual, the target calories per day for all

menus is between 2,500 and 2,700 calories. In crafting the 2018 Ramadan menu, Neuroth

understood the manual as requiring that the average weekly caloric intake for the Ramadan

meals exceed 2,500 calories per day, and she crafted a menu that she believed complied with

this requirement. As it turns out, Neuroth admits that she made a handful of data entry errors

when entering the menu into Computrition, the prison’s meal planning software. For example,

the nutrients that Neuroth entered into the system for bread served at the prison was for

homemade bread whereas WSPF purchased bread, leading to a discrepancy in the number of

calories listed and the number of calories inmate actually received. Neuroth attributes these

errors to the fact that she was new to the food services administrator position and still learning

how to use Computrition.

       Williams noticed the discrepancy between the calories listed on the Ramadan menu and

the actual number of calories the bags contained. He submitted an inmate complaint, which

the institution ultimately affirmed after the DOC’s dietetic services director verified that the

DOC’s master Ramadan menu averaged 2,587 calories per day, whereas the WSPF Ramadan

menu varied from 2,410 to 2,706 calories and averaged 2,526 calories per day—61 calories


                                               14
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 15 of 36



lower than the DOC master Ramadan menu. Williams disputes that the shortfall was only 61

calories and asserts that “some days there was a 175 cal[orie] discrepancy and some days it

could have been more.” Dkt. 53, ¶ 82. But that observation is not inconsistent with defendants’

assertion that—on average—the shortfall was 61 calories, with higher discrepancies on some

days and lower discrepancies on others. After discovering the discrepancy, DOC’s dietetic

services director worked with Neuroth to update the menu to reflect the accurate calorie values.

She also reviewed draft Ramadan menus for WSPF in 2019 and 2020 to ensure that WSPF

didn’t make any similar mistakes.

       2. First Amendment free-exercise claims

       Williams’s First Amendment free-exercise claims based on the nutritional content of

the Ramadan meal bags fail for the same reason his meal bag delivery timing claims failed:

Williams has failed to show any substantial burden on his religious practice. He does not

contend that he experienced hunger as a result of the calorie shortfall, let alone that the shortfall

was significant enough to pressure him to violate his beliefs by ceasing his fast and switching

to general fare meals. The lowest daily calorie total that Williams experienced during Ramadan

was 2,410 calories—only twenty calories fewer than the 2,430 calories that a man of Williams’s

age and height would need to maintain an ideal body weight according to the DOC’s dietetic

services director. Id. ¶¶ 89, 83. This, in combination with the fact that Williams was free to

supplement his diet with items purchased from the canteen,3 demonstrates that any burden

posed by the caloric deficiencies in the 2018 Ramadan bag meals was too insignificant to

constitute a substantial burden under the First Amendment.


3
 It is undisputed that during the period in question (May 16 through May 29, 2018), Williams
purchased almost $40 worth of groceries from the canteen. Dkt. 29-4, at 2, 4.


                                                 15
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 16 of 36



       3. Eighth Amendment conditions-of-confinement claims

       These facts are likewise fatal to Williams’s Eighth Amendment claims. Williams does

not contend that he went hungry as a result of the calorie shortfalls in the Ramadan bags, and

the evidence shows that the shortfalls were too minor to have affected Williams’s health in any

meaningful way. In the absence of any objectively serious risk of harm, Williams’s Eighth

Amendment claims fail.

       4. Fourteenth Amendment equal-protection claims

       To establish a prima facie case of discrimination under the equal protection clause, the

plaintiff must show (1) that he is a member of a protected class; (2) that he is otherwise

similarly situated to members of the unprotected class; and (3) that he was treated differently

from members of the unprotected class. Brown v. Budz, 398 F.3d 904, 916 (7th Cir. 2005)

(citation omitted). The plaintiff must also put forward evidence of discriminatory intent—that

is, evidence that a defendant “selected a particular course of action at least in part because of

its adverse effects upon an identifiable group.” Alston v. City of Madison, 853 F.3d 901, 907

(7th Cir. 2017) (citation and quotation marks omitted).

       Here, Williams puts forward no evidence that Neuroth intended to discriminate against

Muslim inmates when she created the Ramadan menu. Rather, he concedes that the calorie

discrepancies were due to a mistake that Neuroth made because she was new to the food

services administrator position and still learning how to use Computrition. Dkt. 53, ¶ 85.

Williams notes that Neuroth had worked in food services since 1999 and suggests that she

should have known better than to make such an elementary mistake. Dkt. 44, ¶ 113. But that

goes to the issue of negligence, not discriminatory intent. Negligence is not enough to sustain

a claim under 42 U.S.C. § 1983. Daniels v. Williams, 474 U.S. 327, 333–34 (1986). Because


                                               16
      Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 17 of 36



there is no indication that Neuroth acted with discriminatory intent, I will grant defendants

summary judgment on Williams’s Fourteenth Amendment equal-protection claim based on the

caloric deficiencies in the Ramadan meals in 2018.

D. Failure to provide Muslim worship leaders and refusal to permit inmates to serve in
   their absence

       In his complaint, Williams alleged that defendants denied him the conditions and

resources necessary to practice his faith through religious services and study groups. His

complaint was threefold. First, Williams alleged that WSPF was routinely unable to recruit

Muslim volunteers for the community to lead Friday Jumu’ah services or Taleem study groups.

Second, Williams alleged that one of WSPF’s solutions to the volunteer shortage—

broadcasting the Jumu’ah services over a television livestream—didn’t comport with Islamic

custom and burdened Williams’s religious practice. Third, he alleged that defendants refused

to permit Muslim inmates to carry out religious services and study groups on their own, outside

the presence of a television or a volunteer, even though WSPF allowed inmates of other

religions to do so. Based on these allegations, I granted Williams leave to proceed on

(1) individual-capacity   First   Amendment    free-exercise   claims;   (2) individual-capacity

Fourteenth Amendment equal-protection claims; and (3) official-capacity free-exercise and

equal-protection claims, along with a RLUIPA claim for injunctive relief.

       1. Facts

       The DOC authorizes two types of weekly congregate religious services for Muslim

inmates: Jumu’ah Salat—an Islamic congregational prayer service held on Fridays and led by

an imam; and Taleem—a smaller religious study group that is generally held on a weekly basis.

Institutions rely on community volunteers to come in and facilitate these services and study



                                              17
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 18 of 36



groups. Unfortunately, during Williams’s time at WSPF between 2017 and 2019, WSPF had

difficulty recruiting community volunteers to provide these services on a weekly basis.

       When WSPF couldn’t find a volunteer imam for the Friday Jumu’ah service, it would

provide a televised livestream of the service being held at Fox Lake Correctional Institution,

which employs a Muslim chaplain. Williams and others objected to this practice, arguing that

it wasn’t a genuine Jumu’ah service because it was not conducted in person. There were also

occasional problems with the video feed. Ewing says that when the livestream malfunctioned,

he would permit volunteer inmates to read a pre-approved English excerpt from the Quran.4 As

for the Taleem study groups, Ewing asserts that when he was unable to find a Muslim volunteer,

he would supervise the study groups himself. Williams says that sometimes the Taleem study

groups were nonetheless canceled. Id. ¶ 107.

       Williams says that canceling services or using a livestream should never have been

necessary because he was capable of leading religious services himself. Dkt. 54, ¶ 27. He is well-

versed in the tenets of Islam and has extensive experience leading prayers and teaching religious

doctrine. Id. ¶¶ 6–12. But DAI policy makes clear that “[u]nder no circumstances will inmates

be authorized to lead or conduct a Religious Service or Study Group.” Dkt. 28-1, at 5 (DAI

Policy 309.16.01). Community volunteers may “structure appropriate inmate participation in

various aspects of religious programming,” but inmate roles “must be planned, scripted, or

otherwise pre-approved by the Chaplain/designee prior to the event.” Id. at 12. For example,


4
  Williams disputes that this was Ewing’s practice and says that WSPF started permitting
inmates to read from the Quran aloud only when Goff replaced Ewing as chaplain in 2018.
Dkt. 53, ¶ 110. But that assertion is contradicted by Williams’s own evidence. In a letter he
wrote to WSPF staff prior to Ewing’s retirement, Williams stated that “by directive of Chaplain
Ewing, the Muslim inmates are allowed to read from the Quran and then conduct the
congregational prayer” when the livestream malfunctions. Dkt. 44-28, at 1.


                                               18
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 19 of 36



depending on the religious tradition in question, an inmate might be allowed to call the prayer,

carry the pipe, sing in a choir, read a designated passage, perform as a musician, participate in

rituals, or act as the fire starter. Id.

        This policy attempts to “distinguish safely structured inmate participation from

problematic inmate leadership,” on the view that allowing inmate-led religious services would

create unacceptable security risks and undermine prison administration. Dkt. 53, ¶¶ 122, 123.

Specifically, the DOC contends that allowing inmates to lead other inmates in any type of

prison activity would facilitate unequal power dynamics and foster problematic group

leadership structures. There are also concerns that inmate leaders might use congregate

religious services or study groups to conduct gang or racial hate group communications or

disseminate subversive information or contraband. Williams says that in his experience,

problems of this nature have never occurred among Muslim inmates. Id. ¶¶ 125, 126.

        2. RLUIPA and official-capacity claims

        The events relevant to this case occurred at WSPF, but Williams is no longer

incarcerated there. In May 2019, Williams was transferred to Columbia Correctional

Institution (CCI). At CCI, there are two community volunteers who lead Jumu’ah services.

Both volunteers have prepared written sermons for inmates to read when there is no volunteer

available—a practice that the deputy warden has deemed permissible participation under DAI

Policy 309.16.01. As a result, CCI rarely relies on the video feed from Fox Lake Correctional

Institution. In the meantime, back at WSPF, Goff managed to recruit two volunteer imams to

come to WSPF on a regular basis to deliver Jumu’ah, so he has not used the video feed much

since taking over as chaplain either.




                                               19
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 20 of 36



       Defendants contend that these developments render Williams’s RLUIPA and official-

capacity claims moot. These are claims for prospective relief, and to obtain prospective relief,

there must be a risk that the defendant will violate the plaintiff’s rights again. Lopez-Aguilar v.

Marion Cty. Sheriff's Dep't, 924 F.3d 375, 395 (7th Cir. 2019). When a prisoner’s claim relates

to events at a particular prison, the general rule is that any request for prospective relief

becomes moot if a prisoner is transferred because it is so unlikely that the prisoner will be

subjected to the same conditions again. Maddox v. Love, 655 F.3d 709, 716–17 (7th Cir. 2011);

Ortiz v. Downey, 561 F.3d 664, 668 (7th Cir. 2009). Williams contends that defendants “have

presented nothing showing plaintiff will not . . . be returned to WSPF.” Dkt. 41, at 12. But it

is the prisoner’s burden to “demonstrate that he is likely to be retransferred,” and [a]llegations

of a likely retransfer may not be based on speculation.” Higgason v. Farley, 83 F.3d 807, 811

(7th Cir. 1996) (citations and quotation marks omitted). Even if Williams were transferred

back to WSPF, the evidence shows that Goff has managed to remedy the volunteer shortage.

       Williams says that his claims for prospective relief aren’t moot because “almost all” are

a direct result of policies that apply statewide. Dkt. 41, at 12. But he doesn’t contend that he

has experienced a similar pattern of televised or cancelled religious services since his transfer to

CCI, and the evidence produced by defendants suggests that CCI has been able to

accommodate Williams’s religious practice. Because there is no suggestion that Williams will

be subject to these burdens moving forward, I will dismiss Williams’s RLUIPA and official-

capacity claims as moot.

       3. First Amendment free-exercise claims

       As discussed above, prevailing on a claim under the Free Exercise Clause requires a

plaintiff to show that the challenged restriction is not reasonably related to a legitimate


                                                20
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 21 of 36



penological interest. In evaluating whether a challenged regulation or restriction is reasonably

related to a legitimate penological interest, courts analyze the four factors established in Turner

v. Safley, asking (1) whether there is a “valid, rational connection” between the restriction and

a legitimate government interest; (2) whether the prisoner retains alternatives for exercising

the right; (3) the impact that accommodation of the right will have an prison administration;

and (4) whether there are other ways that prison officials can achieve the same goals without

encroaching on the right. 482 U.S. at 89–91. As I explained to Williams in my screening order,

there is some uncertainty in the law about whether there are additional elements a plaintiff

must prove to establish a free-exercise claim in the prison context, see Dkt. 11, at 10–11. But I

need not resolve that uncertainty in this opinion because I conclude that all four of the Turner

factors weigh in defendants’ favor.

       Defendants contend that they are entitled to summary judgment on Williams’s free-

exercise claims because the accommodations that WSPF provided for Jumu’ah and Taleem,

and the limitations on those accommodations, were reasonably related to legitimate penological

interests. On the first Turner factor, defendants argue that there was a valid, rational connection

between the restrictions it imposed when no volunteer was available to lead or supervise a

religious event (i.e., livestreaming Jumu’ah services and occasionally cancelling Taleem study

groups) and the DOC’s legitimate interest in avoiding the risks associated with giving inmates’

leadership responsibilities in religious matters. These risks aren’t just speculative: defendants

provide evidence that prisons in Pennsylvania, Michigan, Virginia, and Nebraska had negative

experiences with inmate-led religious services, including gang infiltration of religious groups

and violent altercations at inmate-led services. Dkt. 53, ¶¶ 129–33.




                                                21
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 22 of 36



       Williams objects to this evidence as irrelevant because defendants have produced no

evidence that he individually or Muslim inmates in DOC custody collectively would pose such

risks. He also notes that he has previously led group activities while in prison without incident,

tutoring up to four inmates at a time and facilitating Taleem study groups of up to eight people

without staff supervision. Id. ¶ 124. (He does not explain whether he had permission from

WSPF staff to lead these eight-person Taleem groups.) But “prison officials need not wait for

a problem to arise before taking steps to minimize security risks.” Hadi v. Horn, 830 F.2d 779,

785 (7th Cir. 1987) (holding that a prison’s decision to cancel a Jumu’ah service altogether in

the absence of an imam had a valid, rational connection with a legitimate penological interest).

Williams doesn’t meaningfully contest the legitimacy of the DOC’s asserted interest, or the

existence of a valid, rational connection between that interest, the limitations that the DOC

places on inmate leadership, and the ways in which WSPF modifies its religious programming

to account for those limitations.

       Regarding the second Turner factor, Williams had alternate means of practicing Islam

available to him. He could follow a halal diet, fast for Ramadan, engage in individual mediation

or prayer, read religious texts, correspond with other Muslims, seek out pastoral care, and

request to abstain from work or other activities on days of religious observance. So even if

Williams found the televised Jumu’ah services less than ideal, or found that his weekly Taleem

study group had been cancelled for lack of a volunteer, he still had means of practicing his

faith. See O’Lone v. Estate of Shabazz, 482 U.S. 342, 352 (1987) (although there were no

alternative means for prisoners to attend Jumu’ah services, “[t]he record establishe[d] that

[they were] not deprived of all forms of religious exercise, but instead freely observe a number

of their religious traditions”); Hadi, 830 F.2d at 786 (occasional cancellation of Jumu’ah


                                               22
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 23 of 36



services due to absence of Muslim chaplain did not infringe on plaintiffs’ free exercise where

prisoners were permitted to observe Ramadan and Eid-al-Fitr, had access to religious materials,

pastoral care, and religious study classes).

       The third and fourth Turner factors likewise weigh in defendants’ favor. Allowing

inmates to serve as imams for Jumu’ah services or to facilitate Taleem study groups would

undermine the safety and security needs of the prison. See id. (noting that if Muslim inmates

were permitted to lead Jumu’ah services, the prison “would also have to extend this right to

other religious groups which would most likely demand equal treatment. This ripple effect

would end up compounding the security problems that underlie” the prohibition on inmate

leadership. (internal citation omitted)). And given the shortage of available volunteer worship

leaders from the community during the period under review, there were no obvious, less

restrictive alternatives WSPF could have employed to protect its interest in safety and security

short of televising Jumu’ah services and occasionally cancelling Taleem study groups.

       Based on these facts, no reasonable jury could conclude that use of a television

livestream for Jumu’ah services or the occasional cancellation of Taleem services infringed on

Williams’s right to free exercise. Even if Williams had met his burden of showing a First

Amendment violation, defendants are nonetheless entitled to qualified immunity. Williams

does not cite, nor have I found, any cases suggesting that inmates have a clearly established

First Amendment right to inmate-led religious services. Indeed, controlling case law holds

precisely the opposite. See Hadi, 830 F.3d at 784–85. So I will grant summary judgment to

defendants on these claims.




                                               23
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 24 of 36



        4. Fourteenth Amendment equal-protection claims

        In his complaint, Williams alleged that WSPF prohibited Muslims from engaging in

communal prayer outside the presence of a volunteer or use of a television livestream, but

allowed inmates of other religions to engage in group religious activities unsupervised. But at

summary judgment, the only evidence Williams provides in support of this assertion is a

declaration from a member of the Native American religious group, who says that per their

religious practice, two inmates perform “ceremonial prerequisites” to their pipe and drum ritual

by “smudg[ing] everyone down with sage” and “set[ting] everything up to load the pipe with a

recitation.” Dkt. 47, ¶ 5. No community volunteers come in to lead the ritual, and although

Chaplain Ewing is sometimes present, he “does not direct, dictate, or coordinate any aspect”

of the service. Id. ¶ 8. Rather, the inmates themselves “carry out all Native American traditional

practices.” Id. ¶ 9.

        This is not a relevant comparison. Allowing inmates to individually perform routine,

nondiscretionary functions (like setting up for a ceremony) or to collectively perform group

rituals (like a pipe and drum ritual) is consistent with the restrictions DAI Policy 309.16.01

imposes on inmate leadership. Williams provides no evidence that inmates from other religious

groups are permitted to individually lead congregate religious services in the way that a Muslim

imam, a Jewish rabbi, or a Christian pastor does. Absent evidence that WSPF in fact treats

similarly situated religious groups differently, Williams cannot make a prima facie case of

discrimination under the Fourteenth Amendment. Defendant are entitled to summary

judgment on the Fourteenth Amendment claim.




                                               24
      Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 25 of 36



E. Prohibition on bringing personal Qurans to congregate religious services

       In his complaint, Williams alleged that defendants Ewing, Kroening-Skime, and Steven

Meyer fabricated a policy prohibiting inmates from bringing their personal copies of the Quran

to Jumu’ah services. I granted Williams leave to proceed on individual-capacity First

Amendment retaliation claims based on his allegation that defendants created this policy to

punish him for a letter of complaint he submitted on January 5, 2018, as well as individual-

capacity Fourteenth Amendment equal-protection claims based on his allegation that the policy

was intended to discriminate against him as Muslim.

       1. Facts

       Under institution policy, inmates are permitted to possess personal religious texts,

including the Quran. Originally, inmates were permitted to bring these personal religious books

to congregate religious services, but at some point, WSPF staff became concerned that inmates

were bringing other items in addition to their personal religious property and passing the items

to each other during services. Specifically, inmates in the Native American religious group were

bringing unnecessary items to their sweat lodges and exchanging them with each other. Inmates

aren’t permitted to transfer personal property back and forth in prison without authorization

by staff. See Wis. Admin. Code § DOC 303.40. Defendants say that in response to these

concerns, Ewing instructed WSPF staff to stop permitting inmates to bring personal religious

books and items to congregate religious services.

       Williams disputes that this was the real reason for the new rule. He asserts that the

prohibition was implemented to retaliate against him for complaint he had submitted to WSPF

staff on January 5, 2018. See Dkt. 44-28. In that complaint, Williams complained that Meyer,

a correctional officer, had rudely interrupted the Muslim inmates in the middle of the January 5


                                              25
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 26 of 36



Jumu’ah service. One week later, on January 12, Meyer informed Williams that per a directive

from Ewing, inmates would no longer be able to bring their personal Qurans to Jumu’ah

services. Williams wrote to Ewing and Kroening-Skime to ask that they provide him with a

copy of this new policy, Dkt. 44-21, but no copy of the policy was ever produced. Williams

also asserts that WSPF continued to allow non-Muslims to bring personal religious texts to

religious services.

       2. First Amendment retaliation claims

       To prevail on a First Amendment retaliation claim, a plaintiff must identify (1) the

constitutionally protected activity in which he was engaged; (2) one or more retaliatory actions

taken by the defendant that would deter a person of “ordinary firmness” from engaging in the

protected activity; and (3) sufficient facts to make it plausible to infer that the plaintiff’s

protected activity was one of the reasons defendant took the action he did against him. Bridges

v. Gilbert, 557 F.3d 541, 556 (7th Cir. 2009). Defendants don’t dispute that Williams engaged

in protected activity when he submitted a written complaint on January 5, nor do they argue

that barring inmates from bringing personal Qurans to Jumu’ah services would deter a person

of ordinary firmness from engaging in that activity. Instead, they contend that Williams doesn’t

have evidence sufficient to satisfy the third element.

        To survive summary judgment, Williams needs evidence that Ewing’s directive

regarding personal religious items was prompted at least in part by Williams’s January 5 letter.

Williams identifies four pieces of evidence that he believes give rise such an inference. First, he

notes that defendants failed to provide a written copy of the new policy on personal Quarans

when he asked for it, which he says shows that the policy was fabricated to penalize him.

Dkt. 54, ¶ 105. But defendants never asserted that there was a written policy; they said only


                                                26
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 27 of 36



that Ewing implemented a new practice. Ewing’s failure to memorialize the new practice in

writing doesn’t suggest that the practice was concocted to retaliate against Williams.

       Second, Williams says that the ban on bringing personal religious books to services

applied only to Muslims and not to inmates of other denominations, which suggests that the

ban was specially targeting him. But defendants contend that the ban applied to all religious

groups on an equal basis: Pagan inmates were barred from bringing their personal Book of

Shadows to their congregate services; Catholic inmates were barred from bringing personal

Bibles to mass; and Native American inmates were barred from bringing any personal items to

the sweat lodge (except for a jacket, socks, and shoes if the weather was cold). Dkt. 53, ¶ 193.

Williams doesn’t rebut this evidence. He provides declarations from two Christian inmates

who say that they have historically been permitted to bring Bibles to Protestant and Catholic

services, respectively. See Dkt. 48 and Dkt. 49. But both declarations were signed and dated in

early March 2018, less than two months after the prohibition on personal religious books went

into effect (and more than two years before defendants moved for summary judgment in this

case). Neither inmate explains whether he had attended congregate religious services in the few

weeks since the prohibition had been implemented, let alone whether he had been permitted

to bring his personal Bible with him to those services.

       Third, Williams says that defendants’ purported concerns about inmates bringing

contraband to congregate religious services were fabricated. He notes that defendants haven’t

provided evidence that Muslim inmates were using their personal Qurans to exchange

contraband. Dkt. 54, ¶ 104. But Ewing states that it was misconduct by Native American

inmates that prompted him to implement the general prohibition on personal religious books

and items at congregate religious services. Muslim inmates may not have engaged in the specific


                                              27
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 28 of 36



conduct that Ewing was concerned about, but it doesn’t follow that Ewing implemented the

practice to retaliate against Williams. Williams contends that there’s no evidence of

misconduct by the Native American inmates, id. ¶ 112, but that’s not true: Ewing discusses

this misconduct in his declaration. See Dkt. 34, ¶ 54. Williams provides no evidence that

undermines Ewing’s account.

       Fourth, Williams contends that the timing of the prohibition is suspicious because it

followed so closely on the heels of his January 5 complaint. But “suspicious timing will rarely

be sufficient in and of itself to create a triable issue.” Kidwell v. Eisenhauer, 679 F.3d 957, 966

(7th Cir. 2012). Williams submitted letters, interview requests, and grievances frequently. It is

not surprising that the prohibition on personal religious books was implemented close in time

to one of those complaints. Williams’s June 5 letter discussed disrespectful conduct by Meyer

and had no apparent connection to the use of personal Qurans. Williams can do no more than

speculate that the prohibition on personal Qurans was related to his letter, and speculation

isn’t sufficient to survive summary judgment. See Springer v. Durflinger, 518 F.3d 479, 484 (7th

Cir. 2008). So I will grant summary judgment to defendants on Williams’s First Amendment

retaliation claims.

       3. Fourteenth Amendment equal-protection claims

       Williams’s Fourteenth Amendment equal-protection claims are based on his allegation

that the ban on personal religious books applied only to Muslim inmates. But as already

discussed, Williams fails to rebut defendants’ evidence that the prohibition in fact applied to

all inmates regardless of religious denomination. Because Williams hasn’t made out a prima

facie case of discrimination under the Fourteenth Amendment, defendants are entitled to

summary judgment his equal-protection claims.


                                                28
      Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 29 of 36



F. Primmer’s failure to send Williams to Eid al-Fitr service in 2018

       I granted Williams leave to proceed on First Amendment free-exercise, RLUIPA, and

Fourteenth Amendment equal-protection claims based on his allegation that in June 2018,

defendant Wayne Primmer, a correctional sergeant, refused to permit Williams and the other

Muslim inmates on his unit to attend WSPF’s Eid al-Fitr feast. There is a genuine issue of

material fact about whether Primmer intentionally prevented Williams from attending the

feast, so I will deny defendants’ motion for summary judgment on Williams’s individual-

capacity free-exercise claim against Primmer. I will also deny defendants’ motion for summary

judgment on the individual-capacity equal-protection claim, as there is a genuine dispute about

whether Primmer acted with discriminatory intent towards Muslim inmates. But Williams’s

official-capacity free-exercise claim and RLUIPA claim are both moot, so I will grant defendants

summary judgment on those claims.

       1. Facts

       Eid al-Fitr is a Muslim holiday that celebrates the end of Ramadan. Inmates in DOC

custody are given the option of signing up for an Eid al-Fitr congregate meal, which takes place

shortly after the Ramadan fasting concludes each year. In 2018, WSPF’s Eid al-Fitr feast was

celebrated on June 15.

       On the morning of June 15, Primmer was working as the sergeant in charge of the

Foxtrot Unit, where Williams was housed. He recalls that several inmates asked him about

“when they would be sent for Jumu’ah service.” Dkt. 38, ¶ 7. Primmer told the prisoners that

they would have to wait until he received a call from the chaplain that it was time. He says

that no prisoner asked him about Eid al-Fitr. Williams disputes this and contends that multiple




                                              29
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 30 of 36



inmates asked Primmer specifically about Eid al-Fitr, both in person and over their intercoms.

Dkt. 53, ¶ 176 and Dkt. 54, ¶¶ 120, 121.

       Primmer received a call that morning from a staff member “about sending inmates to

the Native American Pipe and Drum service and to one other activity he had never heard of,”

which Primmer now believes was Eid al-Fitr. Dkt. 53, ¶ 175. He announced the pipe and drum

service over the intercom but didn’t say anything about the other activity because he “assumed

there were no inmates who wanted to attend.” Id. ¶ 177. (Primmer doesn’t explain how he

could be both ignorant of Eid al-Fitr and believe that no prisoners wanted to attend.) Primmer

says that he didn’t realize his mistake until he was informed by another prisoner that afternoon,

but by that point the Eid al-Fitr feast had already concluded. But Williams says that when he

spoke to Primmer about it later that day, Primmer admitted that “they called for you guys

earlier, but I didn’t feel like bothering with the Ramadan list on who was supposed to go.”

Dkt. 54, ¶ 126.

       2. First Amendment free-exercise claim

       Defendants contend that they are entitled to summary judgment on the free-exercise

claim against Primmer because Primer’s failure to send the inmates to Eid al-Fitr was at worst

negligent, and negligence isn’t enough to show a constitutional violation under 42 U.S.C.

§ 1983. See Daniels, 474 U.S. at 333–34. They analogize Primmer’s situation to the facts in

Hambright v. Kemper, 705 F. App’x 461, 462–63 (7th Cir. 2017), in which the court of appeals

held that a prison cook couldn’t be held liable under the First Amendment for failing to prepare

an Eid al-Fitr meal because “he was not aware of any scheduled feast.” Id. at 462.

       Hambright would be on point if Williams weren’t disputing Primmer’s version of events.

See, e.g., Arroyo v. Boughton, No. 18-cv-1055-jdp, 2020 WL 2849959, at *1–2 (W.D. Wis. June


                                               30
         Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 31 of 36



2, 2020) (granting summary judgment to defendants on claims arising out of this same incident

where plaintiff failed to oppose the motion for summary judgment). But at summary judgment,

I must view the facts in the light most favorable to Williams. See Scott v. Harris, 550 U.S. 372,

378 (2007). Williams points to several pieces of evidence that preclude summary judgment.

         First, Williams notes that Primmer has been a correctional officer with the Wisconsin

Department of Corrections since 2005. Dkt. 41, at 11. As I noted in yet another case against

Primmer arising out of this incident, “a substantial number of prisoners are Muslim, so it would

be surprising if someone who had worked more than a decade in corrections had never even

heard of a major Islamic feast day, as Primmer says.” Howard v. Primmer, No. 18-cv-1043-jdp,

2020 WL 3403084, at *2 (W.D. Wis. June 19, 2020).5

         Second, Williams contends that Primmer was made aware of the Eid al-Fitr celebration

through numerous means, including two emails, a unit calendar, a newsletter, a phone call, and

numerous inmates. Dkt. 54, ¶ 128. In his declaration, Primmer acknowledges that he received

an email on June 14, reminding him that the “end of Ramadan EID Prayer is on Friday, June

15th at 8am.” Dkt. 28-6. He says that he doesn’t remember the email, so he may not have read

it, or, if he did, he may not have understood what it meant. Dkt. 38, ¶¶ 13–14. Primmer is free

to offer that testimony at trial, but the jury wouldn’t be required to accept it. Primmer doesn’t

contend that he fails to read his email as a general matter, and he doesn’t explain why the email

would have been confusing.

         Third, Williams offers testimony that directly contradicts Primmer’s statement that no

prisoner asked him about Eid al-Fitr. He provides declarations from two other inmates who say




5
    The parties in that case settled after I denied Primmer’s motion for summary judgment.


                                               31
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 32 of 36



that they approached Primmer in person on the morning of June 15 to ask about Eid al-Fitr.

See Dkt. 45, ¶ 9; Dkt. 46, ¶ 9. Most important, Williams asserts in his own declaration that

Primmer told him that he’d received a call about sending the Muslim inmates to Eid al-Fitr but

“didn’t feel like bothering with the Ramadan list on who was supposed to go.” Dkt. 44, ¶ 182.

       A reasonable jury could find that Primmer made a mistake, but a reasonable jury could

also credit Williams’s evidence suggesting that Primmer knew what Eid al-Fitr was and that his

actions were intentional. So I will deny defendants’ motion for summary judgment on the free-

exercise claim.

       3. Fourteenth Amendment equal-protection claim

       I will deny defendants’ motion for summary judgment on Williams’s equal-protection

claim against Primmer for similar reasons. Williams has shown that he was treated differently

than the similarly situated Native American inmates whom Primmer permitted to attend their

pipe and drum service on June 15. If a jury were to credit Williams’s testimony that Primmer

said that he “didn’t feel like bothering with the Ramadan list,” they could reasonably conclude

that Primmer was acting with the intent of discriminating against Muslim inmates.

       4. RLUIPA and official-capacity claims

       As discussed above, the only type of relief available for claims under RLUIPA or against

defendants in their official capacities is prospective relief, and to obtain prospective relief, there

must be a risk that the defendant will violate the plaintiff’s rights in the future. See Lopez-

Aguilar, 924 F.3d at 395. The events at issue in this case occurred at WSPF, and Williams is

now incarcerated at CCI. Primmer now works as a probation and parole officer and no longer

supervises inmates. The chance of Primmer violating Williams’s rights to free exercise or equal

protection in the future is negligible. And Williams provides no evidence that denying Muslim


                                                 32
      Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 33 of 36



inmates the opportunity to attend Eid al-Fitr celebrations is a systemic, statewide problem as

opposed to a one-time occurrence attributable to Primmer. I will therefore grant defendant’s

motion for summary judgment and dismiss the RLUIPA and official-capacity claims as moot.

G. Prayer service held in sweltering gym

       Williams’s final claim concerns his allegation that Chaplain Goff retaliated against him

for complaining about missing the Eid al-Fitr feast by scheduling the June 29, 2018 Jumu’ah

service to take place in a non-air-conditioned gym during a heat advisory. Because Williams

provides no evidence from which a reasonable jury could infer that Goff retaliated against him,

I will grant summary judgment to defendants on that claim.

       1. Facts

       After Eid al-Fitr, Williams and several other Muslim inmates from the Foxtrot Unit

submitted complaints about the incident with Primmer. Williams submitted an interview

request to Goff on June 18, 2018, who wrote back to say that he was in the process of

investigating why Primmer had refused to send the Foxtrot inmates to Eid al-Fitr. Dkt. 44-22.

       Ten days later, on June 29, WSPF’s Muslim inmates gathered for Jumu’ah in an indoor

gym with no air conditioning. There was a heat advisory in effect that day, and temperatures

in Boscobel reached 95 degrees Fahrenheit.

       2. First Amendment retaliation claim

       Williams contends that Goff ordered that the June 29 Jumu’ah service take place in the

gym in retaliation for Williams’s June 18 interview request. To survive summary judgment on

his retaliation claim, Williams needs evidence that (1) he engaged in protected activity;

(2) Goff took actions that would deter a person of “ordinary firmness” from engaging in the

protected activity; and (3) Goff’s actions were at least in part motivated by Williams’s


                                              33
       Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 34 of 36



protected activity. Here, there’s no dispute that Williams engaged in protected activity. But he

provides no evidence from which a reasonable jury could find that he meets the other two

elements.

       For starters, there is no evidence that Goff was the individual responsible for choosing

the location of the June 29 Jumu’ah service. In his declaration, Goff states that because he was

serving as the interim chaplain at that time, he did not decide where services would be held;

rather, Chaplain Ewing had created the schedule prior to his retirement the month before.

Dkt. 28, ¶ 27. Williams disputes this and insists that Goff was the responsible decision-maker,

not Ewing. Dkt. 53, ¶ 201. But he cites no evidence to support this assertion other than the

simple fact that Ewing had retired. That’s not sufficient to create a genuine issue. Prison

administration involves considerable advance planning, and schedules are often set weeks or

months ahead of time.6 The undisputed evidence shows that Goff wasn’t the one who decided

that Jumu’ah should take place in the gym that day, so he cannot be held liable under § 1983.

See Mitchell v. Kallas, 895 F.3d 492, 498–99 (7th Cir. 2018) (a defendant must be personally

responsible for the alleged deprivation of the plaintiff’s constitutional rights to be liable).

       Even if there were evidence that Goff were the decision-maker, Williams’s claim would

still fail because there’s no evidence of any causal link between his June 18 interview request

and the June 29 Jumu’ah service. Goff responded to Williams’s interview request promptly and


6
  As interim chaplain, Goff did have authority to switch the June 29 Jumu’ah service to a
different location. Goff says he wasn’t aware of the heat advisory that day, but even if had
been, he wouldn’t have changed the location of the service. Under DAI Policy 300.00.03, when
a heat advisory is in effect, prisons will cancel or modify only those activities that require
physical exertion, such as strenuous sports or non-essential work involving physical activity.
Williams doesn’t dispute that Jumu’ah does not require physical exertion and wouldn’t have
been affected by the heat advisory under DAI policy, see Dkt. 53, ¶ 212, so Goff’s failure to
switch the Jumu’ah service to a different room doesn’t raise an inference of retaliation.


                                                34
      Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 35 of 36



assured him that he was looking into the Eid al-Fitr incident. Nothing about his response hinted

at an invidious, retaliatory motive. In fact, once Goff learned what had happened with Eid al-

Fitr, he contacted the inmate complaint examiner to tell him about it. Id. ¶ 207. These facts

suggest that Goff was interested in getting to the bottom of the incident, not in punishing the

inmates who had brought it to light.

       In the end, Williams can do no more than speculate that WSPF’s decision to hold

Jumu’ah in a hot gym had something to do with his interview request. That’s not enough to

survive summary judgment, see Springer, 518 F.3d at 484, so I will grant summary judgment to

defendants on Williams’s retaliation claim against Goff.

H. Conclusion

       To summarize, I am granting summary judgment to defendants on all of Williams’s

claims except for the First Amendment free-exercise and Fourteenth Amendment equal-

protection claims against defendant Primmer. The case will proceed to trial on those claims on

October 13, 2020. To help Williams prepare for trial, I will issue a separate trial preparation

order that provides detailed information about how trial works and how Williams should

prepare.

       That said, Williams should be aware that 42 U.S.C. § 1997e(e) does not allow prisoners

to recover damages for emotional pain and suffering unless they suffered a physical injury.

Because Williams didn’t suffer a physical injury and it seems unlikely that he suffered any

economic harm as a result of missing the feast, he will be limited to nominal damages of one

dollar and punitive damages if he can meet the legal standard for that type of damages. To

recover punitive damages, Williams will have to prove that Primmer acted with “evil motive or




                                              35
      Case: 3:18-cv-00934-jdp Document #: 56 Filed: 08/04/20 Page 36 of 36



intent” or with “reckless or callous indifference” to his First and Fourteenth Amendment rights.

Smith v. Wade, 461 U.S. 30 (1983).



                                           ORDER

       IT IS ORDERED that:

       1. Defendants’ motion for summary judgment, Dkt. 25, is DENIED as to plaintiff
          Derek Williams’s First Amendment free-exercise and Fourteenth Amendment equal-
          protection claims against defendant Wayne Primmer. Defendants’ motion for
          summary judgment is GRANTED as to the remaining claims.

       2. Defendants Gary Boughton, Trina Kroening-Skime, David Ewing, Daniel Goff,
          Laurie Neuroth, and Steven Meyer are DISMISSED from the case.

       Entered August 4, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                              36
